[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-10919              OCT 4, 2011
                                                                       JOHN LEY
                                        Non-Argument Calendar            CLERK
                                      ________________________

                                D.C. Docket No. 9:10-cv-80048-KLR

JEFF GRAY,
llllllllllllllllllllllllllllllllllllllll                         Plaintiff–Appellant,

                                                versus

SECRETARY FOR THE DEPARTMENT OF HOMELAND SECURITY,
DIRECTOR OF THE US CITIZENSHIP AND IMMIGRATION SERVICES
(USCIS),
DISTRICT DIRECTOR,
Eastern Region Field Offices, USCIS,
W. PALM BCH. FIELD OFFICE USCIS,
Field Office Director,

lllllllllllllllllllllllllllllllllllllll                          lDefendants–Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 4, 2011)
Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Jeff Gray is a lawful-permanent resident of the United States whose

naturalization application was denied in October 2007 by the United States Bureau

of Citizenship and Immigration Services (USCIS). But Gray never received a

copy of that decision1 and so in January 2010 he filed a lawsuit, proceeding pro se,

under 8 U.S.C. § 1447(b) because he believed that USCIS had failed to render a

decision within 120 days of his naturalization examination. The district court

agreed and remanded Gray’s case to USCIS so that it could render a decision and

Gray could request a hearing on that decision if his application were denied.

      As required by the district court’s remand order, USCIS sent Gray a copy of

his immigration file. The bureau then sent him a letter that said it would not

reopen his case because the grounds on which it had originally denied his

application in October 2007 were still applicable, but that he could request a

hearing on its “decision.” Gray responded by filing a motion for an order to show

cause. That motion was denied, but the district court ordered USCIS to send Gray

a copy of its “decision” within two days. In August 2010, USCIS sent Gray

another letter denying his application and telling him that he could request a


      1
          The decision was sent to the wrong address.

                                               2
hearing. Gray then filed another motion for an order to show cause and a motion

for injunctive relief. Finally Gray filed a motion for costs. All of those motions

were denied. Gray then filed this appeal.2

       But since Gray appealed, USCIS has once again reviewed Gray’s

naturalization application and issued a new decision. Because USCIS’s actions

have provided Gray the relief he sought in his lawsuit, his appeal from the district

court’s denial of his motion for an order to show cause and his motion for

injunctive relief is moot. Jacksonville Prop. Rights Ass’n v. City of Jacksonville,

635 F.3d 1226, 1274 (11th Cir. 2011). Accordingly, we are without jurisdiction to

consider those aspects of Gray’s appeal and we dismiss them. But we still must

consider whether Gray was entitled to costs under the Equal Access to Justice Act

(EAJA).

           We review an order denying costs under the EAJA for abuse of discretion.

United States v. Adkinson, 247 F.3d 1289, 1290 (11th Cir. 2001). Under the

EAJA, as a prevailing party, Gray would be entitled to costs, but not fees because

he was proceeding pro se, unless the government’s position in the litigation was

substantially justified. 28 U.S.C. § 2412(d)(1)(A); see also Clarkson v. IRS, 678



       2
         Because Gray is proceeding pro se, we read his briefs liberally. Harris v. United Auto
Ins. Group, 579 F.3d 1227, 1231 n.2 (11th Cir. 2009).

                                               3
F.2d 1368, 1371 (11th Cir. 1982) (“Unlike attorney fees, however, costs of

litigation can be reasonably incurred even by a pro se litigant who is not an

attorney.”). In this case, the government’s position was substantially justified

because USCIS had acted on Gray’s application within 120 days of his

naturalization application and sent a copy of the decision to Gray, although it

never arrived because it was mistakenly addressed. Accordingly, the district court

did not abuse its discretion in denying Gray’s application for costs.

DISMISSED in part, AFFIRMED in part.




                                          4